DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 18 February 2022.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 28 July 2021 and 18 February 2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.  Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because independent claim 1 is directed to an apparatus that comprises memory and at least one processor.  According to the applicant’s specification the memory may include one or more software or firmware modules.  There is no support in the specification for the processor being hardware.  Since the system claim does not contain elements of hardware this renders the claim non-statutory.  Dependent claims 2-6 recite similar subject matter and are non-statutory as well.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for accessing”, “means for obtaining”, “means for applying” and “means for transmitting” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.  Claim(s) 1, 2, 4, 7, 8, 10, 13, 14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkash et al US 2016/0379010 A1 (hereinafter Farkash) in view of Tarbotton et al US 2003/0120952 A1 (hereinafter Tarbotton).
As to claim 1, Farkash discloses an apparatus for providing data security for software defined storage, comprising: 
memory [0034]; and 
at least one processor to [0034]: 
perform a classification operation on the requested data to obtain classification data corresponding to the requested data, the classification data to represent whether the requested data includes personally identifiable information (i.e. instrumented application analyzes the received request and determines whether the requested da includes PII or sensitive data) [0026]; 
in response to determining that the requested data includes personally identifiable information, apply data loss prevention to the requested data to create response data (i.e. by masking the data) [0027]; 
determine whether a client requesting the data from the software defined storage location is authorized to access the requested data (i.e. determining whether the user is authorized or unauthorized) [0026]; and 
in response to determining that the client requesting data is authorized to access the requested data, transmit the response data to the client [0032].  
Farkash does not teach access a read request for data written to a software defined storage location.  Farkash does not teach obtain the requested data from the software defined storage location.
Tarbotton teaches access a read request for data written to a software defined storage location (i.e. file access request) [0041].  Tarbotton teaches obtain the requested data from the software defined storage location (i.e. from the defined storage location) [0041].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Farkash so that access a read request for data written to a software defined storage location.  The requested data would have been obtained from the software defined storage location.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Farkash by the teaching of Tarbotton because it maintains security against malware whilst reducing the consumed processing resources [0007].
As to claim 2, Farkash teaches the apparatus of claim 1, wherein the processor is further to, in response to determining that the client requesting data is not authorized to access the requested data, not transmit the response data to the client (i.e. display message “user is not authorized to view the requested data”) [0028].  
As to claim 4, Tarbotton teaches the apparatus of claim 1, wherein to perform the classification operation on the requested data, the at least one processor is to at least one of (a) perform a malware scan on the data (i.e. performs malware scan) [0041], (b) anonymize the data, (c) analyze assigned rights to the data, or (d) determine a classification of the data.  
As to claim 7, Farkash discloses at least one non-transitory computer readable medium comprising instructions, which, when executed, cause at least one processor to at least: 
perform a classification operation on the requested data to obtain classification data corresponding to the requested data, the classification data to represent whether the requested data includes personally identifiable information (i.e. instrumented application analyzes the received request and determines whether the requested da includes PII or sensitive data) [0026]; 
in response to determining that the requested data includes personally identifiable information, apply data loss prevention to the requested data to create response data (i.e. by masking the data) [0027]; 
determine whether a client requesting the data from the software defined storage location is authorized to access the requested data (i.e. determining whether the user is authorized or unauthorized) [0026]; and 
in response to determining that the client requesting data is authorized to access the requested data, transmit the response data to the client [0032].  
Farkash does not teach access a read request for data written to a software defined storage location.  Farkash does not teach obtain the requested data from the software defined storage location.
Tarbotton teaches access a read request for data written to a software defined storage location (i.e. file access request) [0041].  Tarbotton teaches obtain the requested data from the software defined storage location (i.e. from the defined storage location) [0041].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Farkash so that access a read request for data written to a software defined storage location.  The requested data would have been obtained from the software defined storage location.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Farkash by the teaching of Tarbotton because it maintains security against malware whilst reducing the consumed processing resources [0007].
As to claim 8, Farkash teaches the at least one non-transitory computer readable medium of claim 7, wherein the instructions, when executed, cause the at least one processor to, in response to determining that the client requesting data is not authorized to access the requested data, not transmit the response data to the client (i.e. display message “user is not authorized to view the requested data”) [0028].  
As to claim 10, Tarbotton teaches the at least one non-transitory computer readable medium of claim 7, wherein to perform the classification operation on the requested data, the instructions, when executed, cause the at least one processor to at least one of (a) perform a malware scan on the data (i.e. performs malware scan) [0041], (b) anonymize the data, (c) analyze assigned rights to the data, or (d) determine a classification of the data.  
As to claim 13, Farkash discloses an apparatus comprising: 
the means for obtaining to perform a classification operation on the requested data to obtain classification data corresponding to the requested data, the classification data to represent whether the requested data includes personally identifiable information (i.e. instrumented application analyzes the received request and determines whether the requested da includes PII or sensitive data) [0026];
means for applying, in response to determining that the requested data includes personally identifiable information, data loss prevention to the requested data to create response data (i.e. by masking the data) [0027]; 
the means for applying to determine whether a client requesting the data from the software defined storage location is authorized to access the requested data (i.e. determining whether the user is authorized or unauthorized) [0026]; and 
means for transmitting, in response to determining that the client requesting data is authorized to access the requested data, the response data to the client [0032].  
Farkash does not teach access a read request for data written to a software defined storage location.  Farkash does not teach obtain the requested data from the software defined storage location.
Tarbotton teaches access a read request for data written to a software defined storage location (i.e. file access request) [0041].  Tarbotton teaches obtain the requested data from the software defined storage location (i.e. from the defined storage location) [0041].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Farkash so that access a read request for data written to a software defined storage location.  The requested data would have been obtained from the software defined storage location.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Farkash by the teaching of Tarbotton because it maintains security against malware whilst reducing the consumed processing resources [0007].
As to claim 14, Farkash teaches the apparatus of claim 13, wherein the means for transmitting is to not transmit, in response to determining that the client requesting data is not authorized to access the requested data, the response data to the client (i.e. display message “user is not authorized to view the requested data”) [0028].  
As to claim 16, Tarbotton teaches the apparatus of claim 13, wherein the means for obtaining is to perform the classification operation on the requested data is to at least one (a) perform a malware scan on the data (i.e. performs malware scan) [0041], (b) anonymize the data, (c) analyze assigned rights to the data, or (d) determine a classification of the data.  
As to claim 17, Farkash discloses a method for providing data security for software defined storage, comprising: 
performing, by executing an instruction with a processor, a classification operation on the requested data to obtain classification data corresponding to the requested data, the classification data to represent whether the requested data includes personally identifiable information (i.e. instrumented application analyzes the received request and determines whether the requested da includes PII or sensitive data) [0026]; 
in response to determining that the requested data includes personally identifiable information, applying, by executing an instruction with the processor, data loss prevention to the requested data to create response data (i.e. by masking the data) [0027]; 
determining, by executing an instruction with the processor, whether a client requesting the data from the software defined storage location is authorized to access the requested data (i.e. determining whether the user is authorized or unauthorized) [0026]; and 
in response to determining that the client requesting data is authorized to access the requested data, transmitting the response data to the client [0032].  
Farkash does not teach access a read request for data written to a software defined storage location.  Farkash does not teach obtain the requested data from the software defined storage location.
Tarbotton teaches access a read request for data written to a software defined storage location (i.e. file access request) [0041].  Tarbotton teaches obtain the requested data from the software defined storage location (i.e. from the defined storage location) [0041].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Farkash so that access a read request for data written to a software defined storage location.  The requested data would have been obtained from the software defined storage location.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Farkash by the teaching of Tarbotton because it maintains security against malware whilst reducing the consumed processing resources [0007].
As to claim 18, Farkash teaches the method of claim 17, further including not transmitting, in response to determining that the client requesting data is not authorized to access the requested data, the response data to the client (i.e. display message “user is not authorized to view the requested data”) [0028].  
As to claim 20, Tarbotton teaches the method of claim 17, wherein the performing of the classification operation on the requested data includes at least one of (a) performing a malware scan on the data (i.e. performs malware scan) [0041], (b) anonymizing the data, (c) analyzing assigned rights to the data, or (d) determining a classification of the data.
8.  Claim(s) 3, 9, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkash et al US 2016/0379010 A1 (hereinafter Farkash) and Tarbotton et al US 2003/0120952 A1 (hereinafter Tarbotton) as applied to claims 1, 7, 13 and 17 above, and further in view of Conley et al U.S Patent No. 10,469,425 B1 (hereinafter Conley).
As to claim 3, the Farkash-Tarbotton combination does not teach the apparatus of claim 1, wherein to determine whether a client requesting the data from the software defined storage location is authorized to access the requested data, the at least one processor is to determine whether one or more data loss prevention rules are satisfied.  
Conley teaches that to determine whether a client requesting the data from the software defined storage location is authorized to access the requested data, the at least one processor is to determine whether one or more data loss prevention rules are satisfied (i.e. determining if the data satisfies the DLP constraints) [column 12, lines 22-39].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Farkash-Tarbotton combination so that to determine whether a client requesting the data from the software defined storage location was authorized to access the requested data, the at least one processor was to determine whether one or more data loss prevention rules were satisfied.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Farkash-Tarbotton combination by the teaching of Conley because it helps provide security in data collaboration [column 1, lines 20-29].
As to claim 9, the Farkash-Tarbotton combination does not teach the at least one non-transitory computer readable medium of claim 7, wherein to determine whether a client requesting the data from the software defined storage location is authorized to access the requested data, the instructions, when executed, cause the at least one processor to determine whether one or more data loss prevention rules are satisfied.  
Conley teaches that to determine whether a client requesting the data from the software defined storage location is authorized to access the requested data, the at least one processor is to determine whether one or more data loss prevention rules are satisfied (i.e. determining if the data satisfies the DLP constraints) [column 12, lines 22-39].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Farkash-Tarbotton combination so that to determine whether a client requesting the data from the software defined storage location was authorized to access the requested data, the at least one processor was to determine whether one or more data loss prevention rules were satisfied.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Farkash-Tarbotton combination by the teaching of Conley because it helps provide security in data collaboration [column 1, lines 20-29].
As to claim 15, the Farkash-Tarbotton combination does not teach the apparatus of claim 13, wherein the means for applying is to determine whether a client requesting the data from the software defined storage location is authorized to access the requested data is to determine whether one or more data loss prevention rules are satisfied.  
Conley teaches that to determine whether a client requesting the data from the software defined storage location is authorized to access the requested data, the at least one processor is to determine whether one or more data loss prevention rules are satisfied (i.e. determining if the data satisfies the DLP constraints) [column 12, lines 22-39].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Farkash-Tarbotton combination so that to determine whether a client requesting the data from the software defined storage location was authorized to access the requested data, the at least one processor was to determine whether one or more data loss prevention rules were satisfied.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Farkash-Tarbotton combination by the teaching of Conley because it helps provide security in data collaboration [column 1, lines 20-29].
As to claim 19, the Farkash-Tarbotton combination does not teach the method of claim 17, wherein the determining of whether a client requesting the data from the software defined storage location is authorized to access the requested data includes determining whether one or more data loss prevention rules are satisfied.  
Conley teaches that to determine whether a client requesting the data from the software defined storage location is authorized to access the requested data, the at least one processor is to determine whether one or more data loss prevention rules are satisfied (i.e. determining if the data satisfies the DLP constraints) [column 12, lines 22-39].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Farkash-Tarbotton combination so that to determine whether a client requesting the data from the software defined storage location was authorized to access the requested data, the at least one processor was to determine whether one or more data loss prevention rules were satisfied.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Farkash-Tarbotton combination by the teaching of Conley because it helps provide security in data collaboration [column 1, lines 20-29].
9.  Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkash et al US 2016/0379010 A1 (hereinafter Farkash) and Tarbotton et al US 2003/0120952 A1 (hereinafter Tarbotton) as applied to claims 4 and 10 above, and further in view of Blitz et al U.S. Patent No. 10,860,723 B1 (hereinafter Blitz).
As to claim 5, the Farkash-Tarbotton combination does not teach the apparatus of claim 4, wherein to determine the classification of the data, the at least one processor is to determine whether the requested data is encrypted.  
Blitz teaches to determine the classification of the data, the at least one processor is to determine whether the requested data is encrypted (i.e. determining whether data is encrypted) [column 4, lines 21-28].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Farkash-Tarbotton combination so that to determine the classification of the data, the at least one processor was to determine whether the requested data was encrypted.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Farkash-Tarbotton combination by the teaching of Blitz because it gives compliance requirements and increases security in a network [column 1, lines 51-54].
As to claim 11, the Farkash-Tarbotton combination does not teach the at least one non-transitory computer readable medium of claim 10, wherein to determine the classification of the data, the instructions, when executed, cause the at least one processor to determine whether the requested data is encrypted.  
Blitz teaches to determine the classification of the data, the at least one processor is to determine whether the requested data is encrypted (i.e. determining whether data is encrypted) [column 4, lines 21-28].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Farkash-Tarbotton combination so that to determine the classification of the data, the at least one processor was to determine whether the requested data was encrypted.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Farkash-Tarbotton combination by the teaching of Blitz because it gives compliance requirements and increases security in a network [column 1, lines 51-54].
10.  Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkash et al US 2016/0379010 A1 (hereinafter Farkash) and Tarbotton et al US 2003/0120952 A1 (hereinafter Tarbotton) as applied to claims 1 and 7 above, and further in view of Abadi et al US 2017/0213049 A1 (hereinafter Abadi).
As to claim 6, the Farkash-Tarbotton combination does not teach the apparatus of claim 1, wherein the requested data includes metadata associated with the requested data, the metadata indicative of a previously determined classification of the requested data.  
Abadi teaches that the requested data includes metadata associated with the requested data, the metadata indicative of a previously determined classification of the requested data (i.e. requested data analyzed with the characteristics in the metadata record associated with each of the one or more requested data items) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Farkash-Tarbotton combination so that the requested data would have included metadata associated with the requested data, the metadata indicative of a previously determined classification of the requested data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Farkash-Tarbotton combination by the teaching of Abadi because it helps with data analysis and/or data tracking [0005].
As to claim 12, the Farkash-Tarbotton combination does not teach the at least one non-transitory computer readable medium of claim 7, wherein the requested data includes metadata associated with the requested data, the metadata indicative of a previously determined classification of the requested data.  
Abadi teaches that the requested data includes metadata associated with the requested data, the metadata indicative of a previously determined classification of the requested data (i.e. requested data analyzed with the characteristics in the metadata record associated with each of the one or more requested data items) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Farkash-Tarbotton combination so that the requested data would have included metadata associated with the requested data, the metadata indicative of a previously determined classification of the requested data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Farkash-Tarbotton combination by the teaching of Abadi because it helps with data analysis and/or data tracking [0005].
Relevant Prior Art
11.  The following references have been considered relevant by the examiner:
A.  Fridman et al U.S. Patent No. 10,498,748 B1 directed to a cloud based data loss prevention (DLP) system that implements a split computing architecture using separate indexer system and detection system to perform indexing and data loss prevention monitoring [abstract].
B.  Lacey et al US 2017/0140174 A1 directed to computer networks, and more specifically, to systems and methods for obtaining authorization to release personal information associated with a user [0002].
C.  Scotson US 2017/0011576 A1 directed to an automated voting platform that can allow a user to register to vote, view information about candidates, and submit votes in an election using his or her own personal computing device [abstract].
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492